Name: Council Decision (CFSP) 2016/994 of 20 June 2016 repealing Common Position 2008/109/CFSP concerning restrictive measures imposed against Liberia
 Type: Decision
 Subject Matter: international affairs;  international trade;  international security;  Africa
 Date Published: 2016-06-21

 21.6.2016 EN Official Journal of the European Union L 162/21 COUNCIL DECISION (CFSP) 2016/994 of 20 June 2016 repealing Common Position 2008/109/CFSP concerning restrictive measures imposed against Liberia THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 29 thereof, Having regard to the proposal of the High Representative of the Union for Foreign Affairs and Security Policy, Whereas: (1) On 12 February 2008, the Council adopted Common Position 2008/109/CFSP (1) concerning restrictive measures against Liberia that provided for an arms embargo. (2) On 25 May 2016, the United Nations Security Council adopted UNSCR 2288 (2016) with regard to Liberia, terminating, with immediate effect, the measures on arms previously set out in paragraph 2 of UNSCR 1521 (2003) and modified by paragraphs 1 and 2 of UNSCR 1683 (2006), by paragraph 1(b) of UNSCR 1731 (2006), by paragraphs 3, 4, 5 and 6 of UNSCR 1903 (2009), by paragraph 3 of UNSCR 1961 (2010) and by paragraph 2(b) of UNSCR 2128 (2013). (3) Common Position 2008/109/CFSP should therefore be repealed, HAS ADOPTED THIS DECISION: Article 1 Common Position 2008/109/CFSP is repealed. Article 2 This Decision shall enter into force on the day following that of its publication in the Official Journal of the European Union. Done at Luxembourg, 20 June 2016. For the Council The President F. MOGHERINI (1) Council Common Position 2008/109/CFSP of 12 February 2008 concerning restrictive measures imposed against Liberia (OJ L 38, 13.2.2008, p. 26).